Citation Nr: 1707724	
Decision Date: 03/15/17    Archive Date: 03/21/17

DOCKET NO.  09-35 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for low back strain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a right knee injury.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for superficial blood clots in the left leg due to treatment involving a lung biopsy at the Cincinnati VA Medical Center (VAMC) on March 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1969 and from February 2, 1976 to April 29, 1976.

This appeal to the Board of Veterans' Appeals (Board) is from September 2008 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a March 2016 rating decision, the RO granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD), and assigned an initial 50 percent rating, effective January 25, 2016.  The Veteran responded in a July 2016 Notice of Disagreement form, so within one year of notification of that decision.  The Board finds the Veteran filed a timely Notice of Disagreement (NOD) to initiate an appeal.  38 C.F.R. § 20.201 (2016).  Thus, the Veteran has initiated an appeal for a higher initial rating greater than 50 percent and an effective date for the grant of service connection earlier than January 25, 2016.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The RO has not yet issued a statement of the case (SOC) regarding either of those issues.  The Board acknowledges that ordinarily the Veteran's claim should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the RO recognizes these issues are on appeal.  Furthermore, in an August 2016 letter, the RO advised the Veteran that his NOD had been received and that additional action was pending.  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and a remand of the Veteran's claim for a higher initial rating for his service-connected PTSD and an effective date earlier than January 25, 2016, for the grant of service connection for PTSD, is not necessary at this time.

Also as an initial matter, and for purposes of clarification, the Board observes the Veteran did not timely perfect an appeal of the issue of entitlement to service connection for right foot strain with pes planus (claimed as right foot condition secondary to diabetes mellitus type 2), within 60 days of the RO's August 2009 Statement of the Case (SOC) (along with low back strain, right knee disability, blood clots and hearing loss).  38 C.F.R. § 20.302(b).  Rather, the Veteran's September 2009 VA Form 9 checked a box for "I have read the SOC and any Supplemental SOC I received.  I am only appealing these issues", whereupon he proceeded to list only the issues of "right knee, hearing [since granted], lower back and blood clots."  Thus, the RO's September 2008 rating decision's denial of service connection for right foot strain with pes planus, is final and binding upon the Veteran.  See 38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.200, 20.202 (2016).  

Unfortunately, a January 2016 Supplemental SOC inaccurately listed the issue of service connection for a right foot strain with pes planus as still on appeal, which may have been a source of confusion for the Veteran  However, it appears the RO observed the error and promptly corrected the issues listed on appeal in the March 2016 SSOC to only include those enumerated on the brieface, and omitted the right foot strain issue.  In addition, although the RO arranged in December 2015 for an unnecessary VA Disability Benefits Questionnaire (ACE and evidence review) review of his medical records for his right foot, nonetheless, there is no contention or indication that the new examination report raised new and material evidence.  38 C.F.R. § 3.156(a).  

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back strain has not been manifested by unfavorable ankylosis of the thoracolumbar or entire spine.  The Veteran's low back disability has not been manifested by intervertebral disc syndrome (IVDS).

2.  The Veteran did not suffer any additional disability from a history of superficial blood clots in the left leg, following VA treatment involving a lung biopsy on March 8, 2006 at the Cincinnati VAMC.  The probative evidence does not show the Veteran has an underlying additional disability that may be compensated as a result of VA treatment.  

3.  The Veteran's claim for service connection for residuals of a right knee injury was previously denied in December 1976, August 1985, and December 1991 rating decisions, which determined the Veteran had an acute and transitory injury in-service in March 1976, involving an abrasion and infection treated by hospitalization, and that he had no residual right knee disability following service.  

4.  Evidence received since the RO's December 1991 rating decision is new and material because it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 40 percent for the Veteran's service-connected low back strain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.20, 4.21, 4.27, 4.40, 4.45, 4.59 (2016); 4.71a, Diagnostic Codes (DCs) 5235-5243 (effective September 26, 2003); 4.71a, DCs 5285-5295 (effective prior to September 26, 2003). 

2.  The criteria are not met for compensation under 38 U.S.C.A. § 1151 for superficial blood clots due to VA treatment involving a lung biopsy in 2006.  38 U.S.C.A. § 1151, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.361 (2016).

3.  The December 1991 rating decision's denial of service connection for a right knee (characterized as "right leg") disability is final and binding.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As the Board's decision to grant the Veteran's petition to reopen the claim for a right knee disorder is completely favorable, no further action is required to comply with the duties to notify and assist in that matter.  The Board, however, is remanding the service-connection claim for additional development, rather than immediately readjudicating it de novo on the merits.  

Regarding the other matters being adjudicated herein, under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to assist is satisfied. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records and SSA disability medical records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with September 2008 and March 2016 VA examinations (the reports of which have been associated with the claims file) to assess the nature and severity of his service-connected low back strain, which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

The Veteran has not been afforded a VA examination or medical opinion in his claim for compensation under 38 U.S.C.A. § 1151 for a superficial blood clot in his left leg.  However, as will be discussed in greater detail below, the Board finds a remand is not necessary for a VA medical examination/opinion as there is simply no evidence of a chronic disability that can be compensated for, following VA surgical treatment involving his lungs.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating Beyond 40 Percent for Low Back Strain

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established, and an increase in the disability rating is at issue, the present level of disability is the primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the Court also has explained that, in determining the present level of disability, it may be necessary to "stage" the rating if the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from one year before the claim was filed until VA makes a final decision on the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In this case, the time period is from September 2005, or one year before the September 2006 increased rating claim for the low back disability.  

Moreover, a disability rating that has been continuously rated at or above a certain percentage for at least 20 years is a protected rating.  A protected rating cannot be reduced, let alone eliminated, absent a showing of fraud.  38 C.F.R. § 3.951.  Per a September 1994 RO rating decision, the Veteran was assigned a 40 percent rating for severe limitation of motion due to a diagnosed condition of chronic lumbosacral strain, which the RO characterized as "low back strain," and assigned an analogous rating under 38 C.F.R. § 4.71a, DCs 5299-5295, effective from March 11, 1994.  DC 5299 is a rating code for an unlisted musculoskeletal disability.  DC 5295 represents lumbosacral strain under the former spinal rating criteria.  38 C.F.R. §§ 4.20, 4.27.  In this case, the Veteran's 40 percent rating for low back strain is a protected rating under the former spinal rating criteria.  

Thus, the Board is required to consider the claim in light of both the former and revised schedular rating criteria, since he was assigned his present 40 percent rating under the old criteria.  Effective September 26, 2003, VA revised the criteria for rating general diseases and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Disabilities and injuries of the spine currently are evaluated under 38 C.F.R. § 4.71a, DCs 5235 through 5243.  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000).  Recently, it appears the RO has attempted to reassign the 40 percent low back disability to current criteria under DCs 5299 (unlisted disability)-5237 (lumbosacral strain).  38 C.F.R. §§ 4.20, 4.27.  

Former Rating Criteria

The Board first considers the IVDS rating criteria.  There is no probative (competent and credible) lay or medical evidence of IVDS, let alone with incapacitating episodes, as the March 2016 VA examiner specifically indicated there was no thoracolumbar spine IVDS.  Thus, there is no basis for the higher (maximum) 60 percent rating under the former DC 5293 for pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a , DC 5293.

Apart from IVDS, none of the former rating criteria (in effect prior to September 26, 2003) for the Veteran's spinal disability affords him any opportunity for a rating higher than 40 percent.  The maximum possible ratings for limitation of motion of the lumbar spine (under the former DC 5292) and lumbosacral strain (under the former DC 5295) are 40 percent.  The Veteran already has a rating at this level, indeed for severe limitation of motion of lumbosacral strain under DC 5295, so this precludes their consideration in this appeal.  Moreover, he does not have residuals of vertebra fracture (DC 5285) or sacro-iliac injury and weakness (DC 5294), so those DCs do not apply.  38 C.F.R. § 4.71a.  

There is also no ankylosis of the lumbar segment of the spine (DC 5289), let alone of the entire spine (DC 5286).  In this regard, the September 2008 VA and March 2016 VA spinal examination reports specifically found no ankylosis of the Veteran's thoracolumbar spine or cervical spine.  Instead, range of motion findings for the lumbar spine on evaluation found direction was possible in every direction, such that he was not ankylosed.  Indeed, even with consideration of pain, his thoracolumbar spine at the September 2008 VA examination on range-of-motion testing demonstrated flexion of 15 degrees, extension of 7 degrees, left lateral rotation of 10 degrees, right lateral rotation of 10 degrees, left lateral flexion of 14 degrees, and right lateral flexion of 8 degrees.  The Board acknowledges that it was not possible to test range of motion on the more recent March 2016 examination; however, this was due to the Veteran being unsteady on his feet and having a recent history of falls.  It was thus determined that the risk of falls was too great, and range of motion testing was not completed.  It was not the examiner's impression that range of motion testing could not be completed because the Veteran's spine was ankylosed.  On the contrary, as noted above, the examiner specifically noted that the Veteran did not have ankylosis of the spine.

Ankylosis, by definition, is the complete immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  There are no VA or private treatment records that indicate any ankylosis of the Veteran's lumbar spine.  Since his thoracolumbar spine is not ankylosed, despite being significantly limited in motion, a disability rating in excess of 40 percent is not warranted for ankylosis of the spine.  

Current/Revised Rating Criteria

As for the current/revised criteria, there is no basis for the Veteran to warrant a higher 60 percent rating for IVDS, as this would require IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243.  As discussed above, there is no probative (competent and credible) lay or medical evidence of IVDS, let alone with incapacitating episodes.  Again, the March 2016 VA examiner specifically found there was no thoracolumbar spine IVDS.  

Apart from IVDS, the revised criteria are set forth under the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, a potentially higher 50 percent disability rating is available for unfavorable ankylosis of the entire thoracolumbar spine, and an even higher 100 percent disability rating for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a, DCs 5235-5242 (2016).  Nonetheless, as mentioned, the September 2008 VA and March 2016 VA spinal examination reports specifically found no ankylosis of the Veteran's thoracolumbar spine or cervical spine.  Moreover, the September 2008 VA examination does not indicate the Veteran's thoracolumbar spine is ankylosed, as motion was possible in every direction, even with pain - albeit less than normal range of motion.  See, too, Note (5) to DCs 5235-5242 indicating that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension.  Therefore, a disability rating in excess of 40 percent is not warranted under the newly revised General Rating Formula for Diseases and Injuries of the Spine. 

In addition to the above schedular criteria, the Board also finds that a disability rating in excess of 40 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  Range-of-motion testing during the Veteran's September 2008 VA examination produced pain and fatigability, and continued upon repetitive use.  In addition, he walked with a cane at the time of the September 2008 VA examination and reported to the March 2016 VA examination in a wheelchair (but to reiterate, the examiners specifically found he is not ankylosed).  But if, as here, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Further, concerning this, it is noted that both under the former and the revised criteria, the Veteran has the highest possible rating for limitation of motion, 40 percent, in the absence of ankylosis.  

There is also no indication of any associated neurologic abnormalities to warrant a separate rating.  For example, there is no contention or findings of bowel or bladder impairment.  See 38 C.F.R. § 4.71a, DC 5242, Note (1) (effective September 26, 2003).  

Finally, there is no basis to assign a separate rating for radiculopathy of the left- or right-sided lower extremity.  For instance, the March 2016 VA examiner found the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  In addition, the Veteran already receives separate 20 percent ratings for peripheral neuropathy of the left and right lower extremities, respectively, as associated with Type 2 Diabetes Mellitus.  As such, the radiating pain and other related symptomatology is rated as part of the peripheral neuropathy disability, in turn associated with Type 2 diabetes, and to rate these symptoms separately as related to the low back strain would constitute pyramiding.  38 C.F.R. § 4.14.
The Board cannot otherwise "stage" the Veteran's rating under Hart.  His spinal disability has never been more than 40 percent disabling at any time since April 2005 (one year prior to filing his current claim).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In summary, the Board finds that the evidence does not warrant a disability rating greater than 40 percent, under the rating criteria of either the former or revised spine regulations.  The Board concludes the evidence does not support the claim for an increased rating beyond 40 percent, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

The Board has also considered whether referral for an extraschedular rating is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's low back strain reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of orthopedic symptomatology including a wide range of symptoms such as pain, swelling, etc.; thus, the demonstrated and reported manifestations of limitation of motion, flare-ups of joints, IVDS and incapacitating episodes, and neurological manifestations- are contemplated by the provisions of the rating schedule.  The Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  As the Veteran's disability picture is reasonably contemplated by the rating schedule, the assigned schedular evaluation is adequate and referral for consideration of an extra-schedular evaluation is not warranted.

III.  38 U.S.C.A. § 1151 Claim

In this case, the Veteran contends that he developed 3 blood clots in his left leg as a result of VA treatment of his lungs, involving a lung biopsy on March 8, 2006, but he was not informed of the risks of blood clots.  Essentially, he claims he suffered additional disability due to a lack of informed consent by VA treating providers in March 2006.  See April 2006 claim.

When a Veteran suffers additional disability as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability were service connected.  See 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (a) (2016).  For claims, as here, filed on or after October 1, 1997, the Veteran must show that the VA treatment in question resulted in additional disability and, further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (a)-(d).  See also VAOPGCPREC 40-97 (Dec. 31, 1997 ).  In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  See 38 C.F.R. § 3.361 (b).

The basic facts are not in dispute.  A treatment report from the Cincinnati VA Medical Center on March 8, 2006 shows a lung biopsy as part of treatment for a right upper lung nodule, which was later suspected of being cancerous.  A VA thoracic surgery clinic report from Cincinnati VAMC on March 28, 2006 shows a "history of superficial [blood] clots in the left leg" and that he had been instructed to keep taking aspirin to prevent the blood clots.  Thereafter, the VA treatment records make no mention of blood clots.  

As a layperson, the Veteran is not competent to attribute his history of superficial blood clots in the left leg to his sincerely held belief that the Veteran received uninformed, negligent, inadequate, and/or improper medical treatment at a VA hospital during the course of a VA lung biopsy, as this is the type of assessment that requires specialized medical expertise and training.  38 C.F.R. § 3.159(a)(2); and  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  The Veteran simply lacks the competency to draw that type of medical conclusion, as the risk of developing a blood disorder, especially as due to a lung treatment, is a medically complex determination that requires specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (lay claimant is not competent to provide evidence as to complex medical questions). 

Overall, the probative (competent and credible) evidence, particularly on review of his VA treatment reports, does not support the notion that the Veteran has any current diagnosis of superficial blood clots in the left leg, or any other diagnosable underlying additional disability as due to a VA lung biopsy.  Although he appeared to have had a "history of superficial clots", there is simply no indication that he had any blood clots condition at the time his claim was filed in May 2006 or thereafter, or that any chronic additional disability developed as a result of VA lung treatment.  

His more recent VA treatment records (August 30, 2013; February 25, 2015, April 9, 2015) note a history of 2 pulmonary blood clots, also noted as a history of "blood clots" in his lungs, and he offered he is on medication of Coumadin to treat the condition.  However, the fundamental problem remains that there is no diagnosed, underlying chronic disability of record to which to then attribute his symptoms of blood clots, and to in turn relate to the March 2006 lung biopsy at a VA facility.  

Although blood clots may be a risk factor for disability or evidence of an underlying disability, there are no diagnoses of record showing any such underlying disability.  For instance, a January 2013 VA vascular lower extremity venous examination specifically ruled out the possibility of deep venous thrombosis (DVT) in his left leg.  

The Board acknowledges diagnoses in his VA treatment records of varicose veins.  However, there is simply no contention or indication in the record that this condition was also due to the March 2006 lung biopsy by VA treating providers.  Rather, the Veteran's condition of varicose veins was diagnosed by a VA examiner in March 1990, and thereby long pre-dates the 2006 lung biopsy at issue.  

Because neither the Veteran nor the record suggests that he has a diagnosed disability based upon his history of blood clots, the Board concludes that the evidence does support his claim for § 1151 compensation, and this claim must be denied.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Furthermore, it is noted that the term "disability" refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995). There is no evidence of record suggesting that the Veteran's blood clots had caused him any impairment of earning capacity.  

The Board concludes the evidence does not support the claim for § 1151 compensation and there is no doubt to be otherwise resolved.  The appeal is denied.

III.  New and Material Evidence-Residuals of a Right Knee Injury

Historically, service connection for residuals of a right knee injury was initially denied by a rating decisions in December 1976, and the denial was continued in subsequent rating decisions in August 1985 and December 1991 (this decision characterized the issue as "right leg", but again discussed residuals of the 1976 right knee injury).  Essentially, these decisions considered service treatment records such that during service in March 1976, the Veteran suffered an in-service acute and transitory right knee injury, involving an abrasion and infection treated by hospitalization in March 1976; and he had no residual right knee disability following service.  These decisions went unappealed, and there was no submission of new and material evidence within one year of the respective decisions, such that each decision became final and binding on the Veteran.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a) and (b), 3.160(d), 20.302, 20.1103.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  

In contrast to the previous evidence of record , he presently has a diagnosed right knee osteoarthritis, per review of VA treatment records since the petition to reopen was filed.  See, e.g., VA treatment records for right knee, dated on March 15, 2007 .  Moreover, the Veteran has made statements as to a history of chronic right knee pain, which were previously unconsidered by the RO, but that he is competent to observe and experience as a layperson.  Id; see Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such lay contentions are presumed credible for the limited purpose of reopening a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992) (In determining whether evidence is new and material, the credibility of the evidence is to be presumed).  Thus, these competent and presumed credible lay statements could serve as indication of a continuity of pain symptoms of a chronic right knee disability (i.e., arthritis), thereby providing an alternative means to the nexus requirement to establishing service connection.  38 C.F.R. §§ 3.303(b) and 3.309(a).
Taken together, this at least triggers the duty to assist by providing a medical opinion on whether his present right knee osteoarthritis had its onset in or was related to his in-service right knee injury.  Thus, there is new and material evidence that meets the low threshold to enable reopening the previously denied right knee claim.  See Shade, 24 Vet. App. at 117-18.  The new evidence is not cumulative or redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  


ORDER

A rating higher than 40 percent for low back strain is denied.

Compensation under 38 U.S.C.A. § 1151 for superficial blood clots in the left leg is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of a right knee injury is reopened; the appeal is allowed to this extent.


REMAND

With respect to the Veteran's claim for service connection for residuals of a right knee injury, he presently has a diagnosed right knee osteoarthritis, per review of VA treatment records.  He is also confirmed to have suffered in-service incurrence of a right knee injury in March 1976, when he had a short hospitalization at Ft. Polk, Louisiana US Army Hospital, for an infected wound of the right knee.  Moreover, the Veteran has made statements as to a history of chronic right knee pain, which he has been competent to observe and experience as a layperson.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also deems such statements credible for the purpose of obtaining a VA examination and medical opinion on whether his right knee osteoarthritis had its onset in or was related to his in-service right knee injury.  The Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's right knee osteoarthritis is etiologically linked to his period of active duty service from February to April 1976.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion to determine the nature and etiology of the Veteran's right knee disorder.  Confirm whether the Veteran is diagnosed with osteoarthritis and identify any other diagnoses for a right knee disability.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's present right knee osteoarthritis, and any other identified right knee disorder, either began during or was otherwise caused by his active duty service from February to April 1976.  Why or why not?  

2.  Then readjudicate the right knee claim.  If this claim is not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


